    Case 0:18-cr-60310-BB Document 23 Entered on FLSD Docket 02/15/2019 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                             CASE NUMBER: 18-60310-CR-BLOOM/VALLE

   UNITED STATES OF AMERICA                                    WITNESS AND EXHIBIT LIST

                 v.

   ANTHONY SPENCER, and
   DONDRE MANTACK,

                           Defendants.

PRESIDING JUDGE                                     GOVERNMENT               DEFENDANT’S
                                                    ATTORNEYS                ATTORNEYS
Honorable Beth Bloom
                                                    Sajjad Matin             Anthony Natale
                                                    Shannon Shaw             Kate Taylor

TRIAL DATE                                          COURT REPORTER           COURTROOM DEPUTY
Trial Beginning Tuesday, February 19, 2019
GOV. NO.   DEF    DATE      MARKED       ADMITTED        DESCRIPTION OF WITNESS/EXHIBIT
           NO.   OFFERED

    1                                               Photograph of safe in Spencer’s room

   2A                                               Photograph of checks

   2B                                               Regions bank envelope

   2C                                               Chase Bank $25.00 check

   3A                                               Photograph of Regions bank cashier’s check

   3B                                               Regions bank cashier’s check

   4A                                               Photograph of Spencer’s DMV certification of address

   4B                                               Spencer’s DMV certification of address

    5                                               Spencer’s Social Security Card

    6                                               Photograph of firearm

    7                                               One (1) H&R Arms Revolver, .22 caliber

    8                                               Nine (9) rounds of .22 caliber ammunition

    9                                               Photograph of gun

  10A                                               Picture of PayPal card

  10B                                               Spencer PayPal card
Case 0:18-cr-60310-BB Document 23 Entered on FLSD Docket 02/15/2019 Page 2 of 2


11                                  Stipulation regarding convicted felon status

12                                  Stipulation regarding firearm and ammunition


                                    Coconut Creek Police Officer John McKinney
                                    Coconut Creek Crime Scene Investigator Yelena
                                    Karabaza
                                    United States Secret Service Agent James Pierre




                                       2
